  Case 1:20-cv-00844-MN Document 16 Filed 11/19/20 Page 1 of 6 PageID #: 48




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 RAYMOND WINCHESTER,                         )
                                             )
                       Plaintiff,            )
                                             )
       v.                                    )   C.A. No. 20-844 (MN)
                                             )
 STATE OF DELAWARE SUPERIOR                  )
 COURT, et al.,                              )
                                             )
                       Defendants.           )

                                    MEMORANDUM OPINION


Raymond Winchester, Wilmington, Delaware – Pro Se Plaintiff




November 19, 2020
Wilmington, Delaware
      Case 1:20-cv-00844-MN Document 16 Filed 11/19/20 Page 2 of 6 PageID #: 49




NOREIKA, U.S. DISTRICT JUDGE:

I.       INTRODUCTION

         Plaintiff Raymond Winchester (“Plaintiff”), an inmate at Plummer Community Corrections

Center, filed this action pursuant to 42 U.S.C. § 1983. (D.I. 2). Plaintiff appears pro se and has

paid the filing fee. (D.I. 5). This Court proceeds to review and screen the matter pursuant to

28 U.S.C. § 1915A(a). 1

II.      BACKGROUND

         The Complaint’s allegations are sparse. It states that on February 2, 2018, Plaintiff’s

federal constitutional or federal statutory rights were violated by “racism – state – forgery – illegal

– sentencing.” (D.I. 2 at 5). The facts are: (1) “What happened to you? in Superior Court, I was

sentence[d] for all the above!!”; and (2) “Who did what? The State of Delaware Superior Court!!

There Docket Proof!!” 2 (Id. at 5-6). For relief the Complaint states, “defense attorney shall

handle.” (Id. at 8). The Complaint was filed on June 18, 2020. 3 (D.I. 2 at 5).



1
         Section 1915A(b)(1) is applicable to all prisoner lawsuits regardless of whether the litigant
         paid the fee all at once or in installments. Stringer v. Bureau of Prisons, Federal Agency,
         145 F. App’x 751, 752 (3d Cir. 2005).
2
         This Court takes judicial notice that in July 2017, Plaintiff was indicted and charged with
         second degree assault, terroristic threatening, and disorderly conduct.                   On
         November 16, 2017, he entered a Robinson plea to second degree assault and, in exchange,
         the State agreed to enter a nolle prosequi on the remaining charges, to refrain from pursuing
         habitual offender sentencing, and to recommend no more than six years of Level V
         incarceration. Plaintiff agreed for his counsel to recommend no less than three years of
         Level V incarceration. On February 2, 2018, the Superior Court sentenced him to six years
         at Level V, suspended after three years for three years at Level IV, suspended, in turn, after
         six months at Level IV for eighteen months of Level III probation. Winchester v. Akinbayo,
         C.A. No. 18-1458 (MN), 2020 WL 3269050, at *1 (D. Del. June 17, 2020).
3
         The computation of time for complaints filed by pro se inmates is determined according to
         the “mailbox rule.” Prisoner filings are deemed filed as of the date of delivery to prison
         officials for mailing to the court. See Houston v. Lack, 487 U.S. 266 (1988); Burns v.
         Morton, 134 F.3d 109, 112 (3d Cir. 1998); Gibbs v. Decker, 234 F. Supp. 2d 458, 463


                                                   1
  Case 1:20-cv-00844-MN Document 16 Filed 11/19/20 Page 3 of 6 PageID #: 50




III.   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening provisions

of 28 U.S.C. § 1915A(b) if “the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.”

Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (in forma

pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks redress from a

governmental defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison

conditions). The Court must accept all factual allegations in a complaint as true and take them in

the light most favorable to a pro se plaintiff. See Phillips v. County of Allegheny, 515 F.3d 224,

229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds pro

se, his pleading is liberally construed and his Complaint, “however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson, 551 U.S. at

94 (citations omitted).

       A complaint is not automatically frivolous because it fails to state a claim. See Dooley v.

Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020) (quoting Neitzke v. Williams, 490 U.S. 319, 331 (1989));

see also Grayson v. Mayview State Hosp., 293 F.3d 103, 112 (3d Cir. 2002). “Rather, a claim is

frivolous only where it depends ‘on an “indisputably meritless legal theory” or a “clearly baseless”

or “fantastic or delusional” factual scenario.’” Dooley v. Wetzel, 957 F.3d. at 374 (quoting Mitchell

v. Horn, 318 F.3d 523, 530 (2003) and Neitzke, 490 U.S. at 327-28).



       (D. Del. 2002); Rivers v. Horn, C.A. No. 00-3161, 2001 WL 312236, at *1 n.1 (E.D. Pa.
       March 29, 2001). Plaintiff’s Complaint was signed on June 18, 2020, and the envelope it
       was mailed in is post-marked June 22, 2020. Therefore, Plaintiff’s Complaint was
       delivered to prison authorities for mailing sometime between June 18, 2020 and
       June 22, 2020. Giving Plaintiff the benefit, this Court concludes that Plaintiff's Complaint
       was filed on June 18, 2020, the date it was signed, and the earliest date possible that it could
       have been delivered to prison officials in Delaware for mailing.


                                                  2
  Case 1:20-cv-00844-MN Document 16 Filed 11/19/20 Page 4 of 6 PageID #: 51




         The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915A(b)(1) is identical to the legal standard used when deciding Federal Rule of Civil

Procedure 12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999)

(applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a claim under

§ 1915(e)(2)(B)). Before dismissing a complaint or claims for failure to state a claim upon which

relief may be granted pursuant to the screening provisions of 28 U.S.C. § 1915A, however, the

Court must grant a plaintiff leave to amend his complaint unless amendment would be inequitable

or futile. See Grayson v. Mayview State Hosp., 293 F.3d at 114.

         A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations “could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint

must do more than simply provide “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(internal quotation marks omitted). In addition, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient to show that a claim

has substantive plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may

not be dismissed for imperfect statements of the legal theory supporting the claim asserted. See id.

at 10.

         Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps: (1) take note of the elements the plaintiff must




                                                  3
  Case 1:20-cv-00844-MN Document 16 Filed 11/19/20 Page 5 of 6 PageID #: 52




plead to state a claim; (2) identify allegations that, because they are no more than conclusions, are

not entitled to the assumption of truth; and (3) when there are well-pleaded factual allegations,

assume their veracity and determine whether they plausibly give rise to an entitlement to relief.

See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016); see also Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id.

IV.    DISCUSSION

       This Court construes the Complaint as alleging civil rights violations under 42 U.S.C.

§ 1983 given that Plaintiff has named State Court judges as defendants and alleges racism occurred

during his sentencing. For purposes of the statute of limitations, § 1983 claims are characterized

as personal injury actions. Wilson v. Garcia, 471 U.S. 261, 275 (1985). In Delaware, § 1983

claims are subject to a two-year limitations period. See 10 Del. Code § 8119; Johnson v. Cullen,

925 F. Supp. 244, 248 (D. Del. 1996). Section 1983 claims accrue “when the plaintiff knew or

should have known of the injury upon which its action is based.” Sameric Corp. v. City of

Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998).

       The statute of limitations is an affirmative defense that generally must be raised by the

defendant, and it is waived if not properly raised. See Benak ex rel. Alliance Premier Growth

Fund v. Alliance Capital Mgmt. L.P., 435 F.3d 396, 400 n.14 (3d Cir. 2006); Fassett v. Delta

Kappa Epsilon, 807 F.2d 1150, 1167 (3d Cir. 1986). “Although the statute of limitations is an

affirmative defense, sua sponte dismissal is appropriate when ‘the defense is obvious from the face

of the complaint and no further factual record is required to be developed.’” Davis v. Gauby,

408 F. App’x 524, 526 (3d Cir. 2010) (quoting Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir.




                                                  4
     Case 1:20-cv-00844-MN Document 16 Filed 11/19/20 Page 6 of 6 PageID #: 53




2006)). Accordingly a court may dismiss a time-barred complaint sua sponte under 28 U.S.C.

§ 1915A(b)(1).

        Plaintiff alleges that racism occurred during his sentencing on February 2, 2018. He did

not file his Complaint until June 18, 2020. Hence, it is evident from the face of the Complaint that

his claims are barred by the two year limitations period having been filed four months after its

expiration on February 2, 2020. Because Plaintiff’s allegations are time-barred this Court will

dismiss the Complaint pursuant to 28 U.S.C. § 1915A(b)(1).

V.      CONCLUSION

        For the above reasons, this Court will: (1) dismiss the Complaint pursuant 28 U.S.C.

§ 1915A(b)(1). Amendment is futile.

        An appropriate Order will be entered.




                                                 5
